DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract is 237 words; the abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites “an end of the fin, the end being positioned closer to other end portions of the plurality ofAttorney Docket No. 129A_943_TN heat transfer tubes, is positioned closer to the plurality of heat transfer tubes”. It is not clear what it is intended to be claimed. It is not clear what it is positioned closer to the plurality of heat transfer tubes in the second line. The bolded phrases make the claimed limitations indefinite. More clarification is required.
Claim 12 recites “a fan”. It is unclear if the bolded limitation refers back to the previously claimed limitation in claim 11. Not only does the phrase in claim 12 lacks a definite article (e.g. the or said) but the limitation is inconsistently recited.
Claim 12 recites “the heat exchanger is disposed such that the part where the fin extends of the heat exchanger faces leeward”. It is not clear “the part” refers to which section of the heat exchanger. Further, it is not clear how the same part of the heat exchanger can be facing windward and leeward simultaneously, therefore, the bolded phrases make the claimed limitations indefinite. There is a lack of antecedent basis for “the part”. It is unclear if the bolded limitation “the part” refers to the previously claimed limitation in claim 11.




Allowable Subject Matter
Claims 3, 4, 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, 7, 8-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akaiwar (WO 2017017789A1).

Claim 1: Akaiwar discloses a heat exchanger (i.e., FIG.1: 10) comprising: 
a plurality of heat transfer tubes (i.e., 2) arranged in parallel with each other; 
a fin (i.e., 3) connected to at least one of the plurality of heat transfer tubes (i.e., 2); 
a header (i.e., 1a or 1b) having a header end surface (i.e., header end surface is inherent at the left or right end of header) being a surface along a direction (i.e., vertical direction used as a direction) in which the plurality of heat transfer tubes (i.e., 2) are arranged in parallel with each other, 
the header (i.e., 1a or 1b) being connected to one end portions (i.e., one end portions inherent; see FIG.1) of the plurality of heat transfer tubes (i.e., 2), 
the fin (i.e., 3) having a first portion (i.e., tops 3a used as first portion; lines 107-109: fin 3 has a plurality of tops 3a facing header) including an edge (i.e., inherent) facing the header (i.e., 1a or 1b) and a second portion (i.e., another top 3a) other than the first portion (i.e., tops 3a used as first portion), 
the fin (i.e., 3) extending in a first direction (i.e., each single fin 3 extending in horizontal direction used as first direction; see FIG.1) crossing the direction (i.e., vertical direction used as a direction) in which the plurality of heat transfer tubes (i.e., 2) are arranged in parallel with each other, 
the first direction (i.e., fins extending in horizontal direction) being perpendicular to a tube axis (i.e., axis is inherent and it is along vertical direction) of each of the plurality of heat transfer tubes (i.e., 2), wherein 
an end portion (i.e., end portion is inherent) in the first direction (i.e., fins extending in horizontal direction) of the first portion (i.e., tops 3a used as first portion) projects in the first direction (i.e., fins extending in horizontal direction) relative to the header end surface (i.e., header end surface is inherent at the left or right end of header), and 
an end portion in the first direction (i.e., fins extending in horizontal direction) of the second portion (i.e., another top 3a) is positioned closer in the first direction (i.e., fins extending in horizontal direction) to the plurality of heat transfer tubes than the header end surface (i.e., header end surface is inherent at the left or right end of header) is to the plurality of heat transfer tubes (i.e., 2).  

    PNG
    media_image1.png
    802
    814
    media_image1.png
    Greyscale


Claim 2: Akaiwar discloses the apparatus as claimed in claim 1, wherein 
an end (i.e., inherent) of the fin (i.e., 3), the end (i.e., inherent) being positioned closer to other end portions (i.e., other end portions inherent; see FIG.1) of the plurality ofAttorney Docket No. 129A_943_TN heat transfer tubes (i.e., 2), is positioned closer to the plurality of heat transfer tubes (i.e., based on broadest reasonable interpretation, at least one fin 3 is closer to tubes 2 than header head surface) than the header end surface (i.e., header end surface is inherent at the left or right end of header) is to the plurality of heat transfer tubes (i.e., 2), and an end edge (i.e., inherent) of the fin (i.e., 3) is inclined (i.e., based on broadest reasonable interpretation, shown in FIG.1 fins 3 which include edges are inclined toward header) in the first direction (i.e., fins extending in horizontal direction) toward the header (i.e., 1a or 1b).  

Claim 5: Akaiwar discloses the apparatus as claimed in claim 1, wherein an end of the edge (i.e., end of edge of fin; annotated by examiner in FIG.1) facing the header (i.e., 1a or 1b) is positioned closer to the header (i.e., 1a or 1b) than an end of the edge (i.e., another end of edge of fin; annotated by examiner in FIG.1) closer to the plurality of heat transfer tubes (i.e., 2) is to the header (i.e., 1a or 1b).  
[AltContent: connector][AltContent: textbox (end of edge of fin)][AltContent: connector][AltContent: textbox (end of edge of fin)]
    PNG
    media_image2.png
    742
    736
    media_image2.png
    Greyscale


Claim 7: Akaiwar discloses the apparatus as claimed in claim 1, wherein the fin (i.e., 3) is a plate-like part (i.e., see FIG.2) connected to the plurality of heat transfer tubes (i.e., 2).  

    PNG
    media_image3.png
    332
    574
    media_image3.png
    Greyscale

Claim 8: Akaiwar discloses the apparatus as claimed in claim 1, wherein the fin (i.e., 3) is a corrugated fin (i.e., line 51: corrugated fin) disposed between the plurality of heat transfer tubes (i.e., 2).  

Claim 9: Akaiwar discloses the apparatus as claimed in claim  8, wherein the corrugated fin (i.e., 3) is inclined (i.e., based on broadest reasonable interpretation, shown in FIG.1 fins 3 are inclined toward header) toward the header (i.e., 1a or 1b) in the first direction (i.e., fins extending in horizontal direction).

Claim 10: Akaiwar discloses the apparatus as claimed in claim 1 a heat exchanger unit (i.e., outdoor unit used as heat exchanger unit; lines 187-188 & 218-220: heat exchanger 10 used for heat source side heat exchanger 40 which is housed in outdoor unit) comprising the heat exchanger (i.e.,10).  

    PNG
    media_image4.png
    452
    622
    media_image4.png
    Greyscale


Claim 11: Akaiwar discloses the apparatus as claimed in claim 10, further comprising a fan (i.e., 70) configured to send air into the heat exchanger (i.e., heat exchanger 10 used for heat source side heat exchanger 40), wherein the heat exchanger (i.e.,10 used for heat source side heat exchanger 40) is disposed such that a part (i.e., inherent) where the fin (i.e., 3) extends of the heat exchanger (i.e.,10) faces windward (i.e., air going through part of the heat exchanger facing windward; lines 189-190: blower fan 70 that blows air to the heat source heat exchanger 40, see FIG.5).  

Claim 12: Akaiwar discloses the apparatus as claimed in claim 11, further comprising a fan (i.e., 70) configured to send air into the heat exchanger (i.e., heat exchanger 10 used for heat source side heat exchanger 40), wherein the heat exchanger (i.e.,10 used for heat source side heat exchanger 40) is disposed such that the part (i.e., inherent) where the fin (i.e., 3) extends of the heat exchanger (i.e.,10) faces leeward (i.e., air going through another part of the heat exchanger facing leeward).  

Claim 13: Akaiwar discloses the apparatus as claimed in claim 10, wherein the heat exchanger (i.e.,10) is disposed such that the header (i.e., 1a or 1b) is positioned below the other end portions (i.e., tubes have a plurality of end portions that are connected to header; header 1b is below the tubes) of the plurality of heat transfer tubes (i.e., 2).  

Claim 14: Akaiwar discloses the apparatus as claimed in claim 10 a refrigeration cycle apparatus (i.e., refrigeration cycle device 100) comprising the heat exchanger unit (i.e., outdoor unit used as heat exchanger unit).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure which is relevant to heat exchanger:
Shikazono (2013/0206376 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KAMRAN TAVAKOLDAVANI/           Examiner, Art Unit 3763                                                                                                                                                                                             
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763